Judgment unanimously reversed on the law and matter remitted to Supreme Court for further proceedings, in accordance with the following Memorandum: Defendant was arraigned on the probation violation on April 24, 1989. On December 13, 1989, his probation was revoked and he was sentenced to a term of imprisonment. The record is devoid of any evidence indicating that defendant pleaded guilty to the probation violation charge or that he was afforded his rights to make a statement or be given a hearing pursuant to CPL 410.70 (1) and (2). The foregoing errors, as conceded by the People, require that the judgment revoking defendant’s probation be reversed and the matter remitted for further proceedings pursuant to CPL 410.70 (see, People v Wyche, 43 AD2d 836, 837). (Appeal from Judgment of Supreme Court, Erie County, Francis, J. — Violation of Probation.) Present — Denman, J. P., Boomer, Pine, Lawton and Davis, JJ.